DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-14, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pub. 2018/0209802), hereinafter Jung, in view of Jung, Kang, Lee, and Hong (US Pub. 2019/0137294), hereinafter Kang, and further in view of Beall et al. (US Pub. 2019/0332866), hereinafter Beall.
Regarding claim 1, Jung discloses a computer-implemented method for computer vision based positioning for Augmented Reality (AR) navigation (Paragraph [0056]: vehicle path guiding apparatus realizes a navigation service based on an augmented reality (AR). The AR-based navigation service is also referred to as a realistic image-based navigation. A navigation service provided by combining vehicle path information to a background of an AR realized two-dimensionally or three-dimensionally is also referred to as a graphic-based navigation), the  the vehicle path guiding apparatus employs the realistic image-based navigation. In such an example, the vehicle path guiding apparatus provides a result of a combination of vehicle path information and a realistic image of a driving point of view. For example, the vehicle path guiding apparatus acquires an image of an actual road viewed by the user using a camera, maps vehicle path information to the image of the actual road, and displays a result of the mapping. As such, when the vehicle path guiding apparatus employs the realistic image-based navigation, the user may view the vehicle path information in the actual environment unlike the graphic-based navigation and thus, experience an enhanced reality; Paragraph [0112]: Referring to FIG. 4B, a vehicle path guiding apparatus receives a first viewpoint image 431 and a second viewpoint image (not shown) from stereo cameras corresponding to different points of view. The first viewpoint image 431 and the second viewpoint image are included in a multi-view image); obtaining navigation instructions from a navigation system (Paragraphs [0052]-[0056]: vehicle path guiding apparatus determines a driving lane using an ambient image of a vehicle and correct vehicle path information of a 2D map based on the driving lane. The ambient image includes a multi-view image of the vehicle. The vehicle path guiding apparatus is applicable to a field of navigation for a vehicle…vehicle path guiding apparatus detects an intersection from the ambient image of the vehicle and corrects vehicle location information based on location information of the intersection. The vehicle path guiding apparatus corrects the vehicle location information on the 2D map based on a distance between the vehicle and the intersection…vehicle path guiding apparatus realizes a navigation service based on an augmented reality (AR). The AR-based navigation service is also referred to as a realistic image-based navigation. A navigation service provided by combining vehicle path information to a background of an AR realized two-dimensionally or three-dimensionally is also referred to as a graphic-based navigation); generating a route overlay from the navigation instructions (Fig. 1B; Paragraph [0060]: vehicle path information includes guide information such as an indication of a direction matching the forward image of the driving point of view, a starting point and a destination, a driving time to reach the destination, and a distance to the destination. The vehicle path information is indicated, for example, by graphics such as an arrow, an icon, and a text; Paragraphs [0065]-[0067]: FIG. 1B, a vehicle path guiding apparatus visually provides vehicle path information. The vehicle path guiding apparatus displays the vehicle path information on a windshield 130 instead of a terminal. When the vehicle path information is projected onto the windshield 130, a user acquires the vehicle path information while maintaining a driving point of view. The vehicle path guiding apparatus uses the windshield 130 to prevent an attention diversion of the user and reduce a cognitive burden experienced by the user, such that the user drives the vehicle with increased convenience and safety…the vehicle path guiding apparatus projects vehicle path information onto the windshield using the HUD 120. The HUD 120 is, for example, a device disposed upward a point of gaze of the user to project an image. The HUD 120 displays traffic information or driving information of the vehicle on an area of the windshield 130 facing a driver seat so as to minimize a motion of an eye of the user); and displaying the scene with an augmented reality overlay comprising the transformed visual display of the route overlay appearing textured on a surface of the scene (Fig. 1B; Paragraph [0056]: vehicle path guiding apparatus realizes a navigation service based on an augmented reality (AR). The AR-based navigation service is also referred to as a realistic image-based navigation. A navigation service provided by combining vehicle path information to a background of an AR realized two-dimensionally or three-dimensionally is also referred to as a graphic-based navigation. In terms of the graphic-based navigation, a user may need to understand a meaning of graphics and match a result of the understanding to an actual environment; Paragraph [0066]: Referring to FIG. 1B, a vehicle path guiding apparatus visually provides vehicle path information. The vehicle path guiding apparatus displays the vehicle path information on a windshield 130 instead of a terminal. When the vehicle path information is projected onto the windshield 130, a user acquires the vehicle path information while maintaining a driving point of view. The vehicle path guiding apparatus uses the windshield 130 to prevent an attention diversion of the user and reduce a cognitive burden experienced by the user, such that the user drives the vehicle with increased convenience and safety; Paragraph [0093]: For the matching with the lane model, a set of feature points included in the 2D map is three-dimensionally converted. Also, the entire 2D map may not need to be converted into the 3D map. A selected portion of the 2D map corresponding to a predetermined range (e.g., distance) from the vehicle may be converted into the 3D map. The vehicle path guiding apparatus converts the 2D map, or the selected portion of the 2D map, into the 3D map, and converts the vehicle path information of the 2D map or the selected portion of the 2D map into the vehicle path information of the 3D map. Such a 3D conversion process is performed to provide an augmented reality by mapping vehicle path information to a realistic image. In this example, the lane model includes a 3D lane model. The lane model is also matched to the 2D map). 
	Jung does not explicitly disclose feature matching a plurality of features in successive frames of the live camera image using a machine learning model; generating a 3D model of a local environment around the device based on a position of the device; generating a visual display of the route overlay; transforming the shape and size of the visual display of the route overlay such that the visual display appears textured on a surface of the 3D model of the local environment.
	However, Kang teaches AR navigation (Paragraph [0003]), further comprising generating a 3D model of a local environment around the device based on a position of the device (Fig. 6; Paragraph [0090]: the display apparatus generates a driving environment model based on depth values of the objects and a driving lane of the vehicle identified from the objects. In this example, the depth values of the objects are obtained through, for example, simultaneous localization and mapping ( SLAM), or stereo matching using a radar, a Light Detection and Ranging (LIDAR) or a stereo camera. In an example, the radar detects an object and measures a distance to the object using radio waves); generating a visual display of the route overlay (Fig. 10B; Paragraph [0091]: the display apparatus generates a 3D virtual route, for example, as shown in FIG. 10B, by registering the driving environment model and the position of the vehicle in map information); transforming the shape and size of the visual display of the route overlay such that the visual display appears textured on a surface of the 3D model of the local environment (Fig. 11A; Fig. 11B; Paragraphs [0108]-[0109]: display apparatus generates a 3D virtual route 1050 as shown in FIG. 10B by registering a driving environment model corresponding to a driving environment, a driving lane identified from the segmentation image, and a position of a vehicle in map information. The map information includes, for example, name and position information of XX university hospital, BB building, and OO coffee shop which is a destination of the vehicle…FIGS. 11A and 11B illustrate an example of a 3D virtual route transformed to match to a viewpoint of a driver. FIG. 11A illustrates 3D virtual routes 1111, 1113 and 1115 that are generated by the display apparatus. In an example, the display apparatus tracks the viewpoint of the driver by tracking 3D positions of both eyes of the driver using a second camera sensor that monitors the driver. The display apparatus obtains the 3D virtual route 1115 which is suitable for the viewpoint of the driver, as shown in FIG. 11B, by tracking the viewpoint of the driver and performing 3D registration between the 3D virtual routes and a driving road; Paragraph [0114]: display apparatus 1200 identifies the driving lane of the vehicle by determining a relative position of the driving lane with respect to the virtual lanes based on the number of lanes of a driving road on which the vehicle is being driven. The "road markings" are markings provided on a surface of a road on which vehicles are driven, and include lines and road signs). Kang teaches that this will allow for driving navigation assistance which will enable safer and more comfortable driving (Paragraphs [0050]-[0053]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Jung with the features above as taught by Kang so as to allow for navigation assistance which will enable safer and more comfortable driving as presented by Kang.
 machine learning algorithm can be used to automatically recognize landmarks on the object in the frames of the MVIDMR and a structure from motion calculation can be used to determine 3-D positions associated with the landmarks. A 3-D skeleton associated with the object can be assembled from the 3-D positions and projected into the frames associated with the MVIDMR. The 3-D skeleton can be used to determine the selectable tag locations in the frames of the MVIDMR of the object; Paragraph [0008]: landmarks on a type of object, such as a car, can be selected and a machine learning algorithm, such as a neural net, can be trained to recognize the landmarks from image data including various examples of the type of object. For a particular MVIDMR of an object, the trained machine learning algorithm (TMLA) can be used to determine the pixel locations of the landmarks in all or a portion of the frames of the MVIDMR. The pixel locations of the landmarks determined using the trained machine learning can be used to place tags in the MVIDMR rather than having a user manually select the locations. When many different examples of a type of object are to be tagged, it can be more efficient to use a TMLA to determine the tag locations as opposed to manually determining the tag locations for each object; Paragraph [0127]: the key points can be tracked from frame to frame in the remaining frames of the MVIDMR. In each of the remaining frames, the location of the tracked key points can be used to estimate where the selected location on the physical object appears in the pixel coordinates of the remaining frames including whether the location appears at all
Regarding claim 2, Jung, in view of Kang, and further in view of Beall teaches the method of claim 1, Jung discloses wherein: the route overlay is displayed to appear on top of the ground (Fig. 1B; Paragraphs [0065]-[0067]: FIG. 1B, a vehicle path guiding apparatus visually provides vehicle path information. The vehicle path guiding apparatus displays the vehicle path information on a windshield 130 instead of a terminal. When the vehicle path information is projected onto the windshield 130, a user acquires the vehicle path information while maintaining a driving point of view. The vehicle path guiding apparatus uses the windshield 130 to prevent an attention diversion of the user and reduce a cognitive burden experienced by the user, such that the user drives the vehicle with increased convenience and safety…the vehicle path guiding apparatus projects vehicle path information onto the windshield using the HUD 120. The HUD 120 is, for example, a device disposed upward a point of gaze of the user to project an image. The HUD 120 displays traffic information or driving information of the vehicle on an area of the windshield 130 facing a driver seat so as to minimize a motion of an eye of the user).
Regarding claim 3, Jung, in view of Kang, and further in view of Beall teaches the method of claim 1, Jung discloses wherein: the route overlay is a world-locked point of interest (Paragraph [0109]: vehicle path guiding apparatus also corrects the vehicle location information based on location information of a landmark on a driving path instead of using the location information of the intersection. For example, when a building represented on the 2D map is detected from the multi-view image, the vehicle path guiding apparatus corrects the vehicle location information by matching the detected building to the 2D map. Also, when a road shape represented on the 2D map is detected from the 3D map of the environment around the vehicle generated through the visual SLAM, the vehicle path guiding apparatus corrects the vehicle location information by matching the detected road shape to the 2D map. The landmark is also referred to as a way point or a point of interest (POI)
Regarding claim 4, Jung, in view of Kang, and further in view of Beall teaches the method of claim 1, Jung discloses further comprising: identifying one or more semantic objects in the live camera image (Paragraph [0071]: vehicle path guiding apparatus analyzes the multi-view image of the vehicle and determines a driving lane. The vehicle path guiding apparatus corrects the vehicle path information 124 based on location information of a driving lane. The driving lane is determined to be a first lane and, thus, the starting point of the vehicle path information 124 is corrected to be the first lane).
Regarding claim 5, Jung, in view of Kang, and further in view of Beall teaches the method of claim 1, Jung discloses wherein the position of the device is determined via visual odometry (Paragraph [0086]: vehicle path guiding apparatus performs visual driving distance measurement, for example, a visual odometry (VO) using the multi-view image of an environment around the vehicle. A VO scheme indicates a scheme of measuring a distance between a vehicle and a captured target using an image).
Regarding claim 6, Jung, in view of Kang, and further in view of Beall teaches the method of claim 5, further comprising: receiving the successive frames of the live camera image (Kang: Paragraph [0081]: the display apparatus defines an interest operator, and establishes a correlation of extracted features matching over frames of the camera images to construct an optical flow field. In an example, the display apparatus detects the features from the camera images using the optical flow field. In this example, the display apparatus uses the correlation to set a relation between two of the successive camera images); detecting the plurality of features in one or more of the successive frames (Kang: Paragraph [0081]: the display apparatus defines an interest operator, and establishes a correlation of extracted features matching over frames of the camera images to construct an optical flow field. In an example, the display apparatus detects the features from the camera images using the optical flow field. In this example, the display apparatus uses the correlation to set a relation between two of the successive camera images); and performing local optimization of the estimated motion (Jung: Paragraphs [0138]- processor 610 calculates an optimal path corresponding to a present reference based on destination information and the vehicle location information corrected on the 2D map. The processor 610 converts vehicle path information of the 2D map into that of a 3D map…processor 610 determines a driving lane in which the vehicle is travelling based on the ambient image of the vehicle. The processor 610 determines the driving lane using a lane model generated using the ambient image of the vehicle and location information determined based on the second sensor data).
Regarding claim 7, Jung, in view of Kang, and further in view of Beall teaches the method of claim 1, Jung discloses wherein the position of the device is determined via visual inertial odometry (Paragraph [0073]: the vehicle path guiding apparatus generates vehicle path information for guiding a vehicle to a path along which the vehicle is to be driven, based on vehicle location information determined using first sensor data. For example, a first sensor includes an inertial measurement unit (IMU) or a satellite navigation system. The satellite navigation system is also referred to as, for example, a global positioning system ( GPS) or a GPS sensor. The first sensor data indicates primary data acquired from the GPS or the IMU; Paragraph [0086]: vehicle path guiding apparatus performs visual driving distance measurement, for example, a visual odometry (VO) using the multi-view image of an environment around the vehicle. A VO scheme indicates a scheme of measuring a distance between a vehicle and a captured target using an image).
Regarding claim 8, Jung, in view of Kang, and further in view of Beall teaches the method of claim 7, further comprising: receiving the successive frames of the live camera image (Kang: Paragraph [0081]: the display apparatus defines an interest operator, and establishes a correlation of extracted features matching over frames of the camera images to construct an optical flow field. In an example, the display apparatus detects the features from the camera images using the optical flow field. In this example, the display apparatus uses the correlation to set a relation between two of the successive camera images); detecting the plurality of features Kang: Paragraph [0081]: the display apparatus defines an interest operator, and establishes a correlation of extracted features matching over frames of the camera images to construct an optical flow field. In an example, the display apparatus detects the features from the camera images using the optical flow field. In this example, the display apparatus uses the correlation to set a relation between two of the successive camera images); reading data from an inertial measurement unit and using the data for computing an estimated motion of the device (Jung: Paragraph [0073]: the vehicle path guiding apparatus generates vehicle path information for guiding a vehicle to a path along which the vehicle is to be driven, based on vehicle location information determined using first sensor data. For example, a first sensor includes an inertial measurement unit (IMU) or a satellite navigation system. The satellite navigation system is also referred to as, for example, a global positioning system ( GPS) or a GPS sensor. The first sensor data indicates primary data acquired from the GPS or the IMU. The vehicle location information determined based on the first sensor data has an accuracy corresponding to a road level); and performing local optimization of the estimated motion of the device (Jung: Paragraphs [0138]-[0139]: processor 610 calculates an optimal path corresponding to a present reference based on destination information and the vehicle location information corrected on the 2D map. The processor 610 converts vehicle path information of the 2D map into that of a 3D map…processor 610 determines a driving lane in which the vehicle is travelling based on the ambient image of the vehicle. The processor 610 determines the driving lane using a lane model generated using the ambient image of the vehicle and location information determined based on the second sensor data).
Regarding claim 9, Jung, in view of Kang, and further in view of Beall teaches the method of claim 1, Jung discloses wherein the position of the device is determined via Simultaneous Localization and Mapping (SLAM) (Paragraph [0105]: the vehicle path guiding apparatus calculates the distance information of the vehicle through a visual simultaneous localization and mapping ( SLAM). The visual SLAM is a position detecting scheme in which a process of generating a 3D map of an ambient environment and a process of acquiring a location itself are complementarily performed. The vehicle path guiding apparatus uses the visual SLAM to generate a 3D map of an environment around the vehicle while acquiring a location of the vehicle. The 3D map of the environment around the vehicle is also referred to as the nearby map. The vehicle path guiding apparatus generates the nearby map using the distance information of the vehicle calculated from the multi-view image based on the vehicle location information acquired from the satellite navigation system. The vehicle path guiding apparatus corrects the vehicle location information using the nearby map).
Regarding claim 10, Jung, in view of Kang, and further in view of Beall teaches the method of claim 9, further comprising: receiving the successive frames of the live camera image (Kang: Paragraph [0081]: the display apparatus defines an interest operator, and establishes a correlation of extracted features matching over frames of the camera images to construct an optical flow field. In an example, the display apparatus detects the features from the camera images using the optical flow field. In this example, the display apparatus uses the correlation to set a relation between two of the successive camera images); extracting, for each of the successive frames, one or more SLAM landmarks from the frame (Kang: Paragraph [0081]: the display apparatus defines an interest operator, and establishes a correlation of extracted features matching over frames of the camera images to construct an optical flow field. In an example, the display apparatus detects the features from the camera images using the optical flow field. In this example, the display apparatus uses the correlation to set a relation between two of the successive camera images; Paragraph [0090]: the display apparatus generates a driving environment model based on depth values of the objects and a driving lane of the vehicle identified from the objects. In this example, the depth values of the objects are obtained through, for example, simultaneous localization and mapping (SLAM), or stereo matching using a radar, a Light Detection and Ranging (LIDAR) or a stereo camera. In an example, the radar detects an object and measures a distance to the object using radio waves. In an example, the LIDAR measures temperature, humidity, and visibility in the air by illuminating a target with a laser light and using the reflected and absorbed light. The display apparatus obtains the depth values through stereo matching using a stereo camera; Jung: Paragraph [0109]: the vehicle path guiding apparatus corrects the vehicle location information by matching the detected building to the 2D map. Also, when a road shape represented on the 2D map is detected from the 3D map of the environment around the vehicle generated through the visual SLAM, the vehicle path guiding apparatus corrects the vehicle location information by matching the detected road shape to the 2D map. The landmark is also referred to as a way point or a point of interest); associating each SLAM landmark with one or more corresponding SLAM landmarks in prior frames of the live camera image (Jung: Paragraph [0086]: vehicle path guiding apparatus performs visual driving distance measurement, for example, a visual odometry (VO) using the multi-view image of an environment around the vehicle. A VO scheme indicates a scheme of measuring a distance between a vehicle and a captured target using an image. The vehicle path guiding apparatus detects matching points of left and right images corresponding to a single point on a 3D space through a stereo matching. The vehicle path guiding apparatus performs the stereo matching through, for example, an area-based matching, a feature-based matching and an energy-based matching); and determining one or more estimated locations of the SLAM landmarks, wherein transforming the shape and size of the visual display of the route overlay comprises determining the relative position between a viewpoint of the device and the SLAM landmarks (Jung: Paragraph [0108]: vehicle path guiding apparatus compares the distance calculated using the multi-view image and a distance between the vehicle and the intersection acquired from the satellite navigation system and corrects the vehicle location information based on a result of the comparison to the distance calculated using the multi-view image and a distance between the vehicle and the intersection acquired from the satellite navigation system. For example, the vehicle path guiding apparatus matches the intersection on a 2D map used as a reference of the satellite navigation system and an intersection represented on the 3D map of the environment around the vehicle which is generated through the visual SLAM; Paragraph [0121]: vehicle path information is provided based on the 3D map. In response to the matching between the road of the lane model and the road of the 3D map, the vehicle path information is corrected based on location information of the driving lane. The vehicle path guiding apparatus corrects the vehicle path information on the 3D map using a relative location of the driving lane in the lane model).
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the non-transitory computer-readable medium, which is disclosed by Jung, Paragraph [0016]: non-transitory computer-readable storage medium may store instructions that, when executed by a processor, cause the processor to perform the method); thus they are rejected on similar grounds.
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 13, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 14, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.
Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.
Regarding claim 17, the limitations of this claim substantially correspond to the limitations of claim 7; thus they are rejected on similar grounds.
Regarding claim 18, the limitations of this claim substantially correspond to the limitations of claim 8; thus they are rejected on similar grounds.
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 9; thus they are rejected on similar grounds.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 10; thus they are rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613